Citation Nr: 1608428	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of methicillin resistant staphylococcus aureus (MRSA) virus.

2.  Entitlement to service connection for reduced eyesight, to include as secondary to service-connected brain tumor disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for muscle spasm of the left hand, to include as secondary to service-connected disability.

5.  Entitlement to service connection for muscle spasm of the left lower extremity, to include as secondary to service-connected disability.

6.  Entitlement to service connection for muscle spasm of the right lower extremity, to include as secondary to service-connected disability.

7.  Entitlement to service connection for a right foot disorder, including residuals of a right foot injury, to include as secondary to service-connected disability.

8.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability.

9.  Entitlement to an initial evaluation in excess of 10 percent for postoperative benign brain meningioma (brain tumor) with residual imbalance (claimed as memory loss, seizures, malignant glomus and metal implants in head) prior to July 26, 2012.

10.  Entitlement to an initial evaluation in excess of 60 percent for postoperative benign brain meningioma (brain tumor) with residual imbalance (claimed as memory loss, seizures, malignant glomus and metal implants in head) on and after July 26, 2012.

11.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

12.  Entitlement to an initial evaluation in excess of 10 percent for brain tumor disability surgical scar.

13.  Entitlement to an effective date earlier than May 23, 2007, for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve.  He had active duty for training from October 1976 to February 1977 and served on active duty from September 2004 to April 2006, which included service in Iraq.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran is now represented by the above-named accredited representative, and a VA Form 21-22a is of record.

A hearing was held before the undersigned Veterans Law Judge at the RO in October 2013.  A transcript of the hearing is of record.  

In an April 2013 rating decision, the RO increased the evaluation for the brain tumor disability to 60 percent, effective July 26, 2012.  Nevertheless, as this evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).  In a July 2014 decision, the Board dismissed the claims for service connection for hypertension, bilateral leg edema, and water retention, and remanded the remaining service connection and increased evaluation claims as detailed in that decision for further development.  In a July 2015 rating decision, the RO granted service connection for a respiratory disorder diagnosed as chronic obstructive pulmonary disease and entitlement to TDIU.  The Veteran has since challenged the effective date assigned for the grant of entitlement to TDIU.  Based on the foregoing, the issues in appellate status are as stated above.

In a November 2015 written statement, the Veteran's representative requested an additional 90 days to submit additional evidence and/or argument since he had received a copy of the claims file.  In another written statement that same month, the representative submitted additional argument and requested that the case be forwarded to the Board for a decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

In the July 2014 decision, the Board referred the issues of service connection for head injury secondary to falls related to the service-connected brain tumor, service connection for sciatic nerve paralysis, and an increased evaluation for the service-connected degenerative joint disease at L4-L5 and L5-S1 (also claimed as spinal cyst, scar tissue, and pelvic condition) (back disability).  On review, it appears that these matters remain pending before the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are again referred to the AOJ for appropriate action.

The issues as stated above, other than service connection for residuals of MRSA virus and a higher evaluation for the surgical scar, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current disability as a result of his in-service MRSA virus infection for VA compensation purposes.

2.  The Veteran has a horseshoe-shaped surgical scar on his scalp related to his brain tumor disability that is superficial, stable, painful, measures 5 or more inches (13 or more centimeters) in length and at least one-quarter inch (.6 centimeters) at the widest part, and results in no other disabling effects.


CONCLUSIONS OF LAW

1.  Residuals of MRSA virus were not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate 30 percent evaluation, but no higher, for the brain tumor disability surgical scar under Diagnostic Code 7800 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.25, 4.118, Diagnostic Code 7800 (as in effect prior to October 23, 2008).

3.  The criteria for an initial evaluation in excess of 10 percent for the brain tumor disability surgical scar under Diagnostic Code 7804 have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.25, 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the surgical scar claim, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for this disability.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In regard to the residuals of MRSA virus claim, the RO provided the Veteran with a notification letter in November 2006, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The record also includes written statements provided by the Veteran and his representatives, as well as a transcript of the Board hearing.

The Veteran was afforded VA examinations in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  In addition, the surgical scar examinations fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected surgical scar disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned VLJ in October 2013.  The VLJ clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, the AOJ has completed the development directed in prior remands for the claims decided at this time.  In this regard, the Veteran's Social Security Administration (SSA) records were obtained, requests to identify and provide authorization forms for any additional non-VA treatment were sent, VA and in-service clinical treatment records were obtained, and a VA examination was scheduled in response to the Board's July 2014 remand.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the July 2014 remand directives.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

I.  Service Connection - Residuals of MRSA Virus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for residuals of MRSA virus.

The Veteran's STRs show that he tested positive for the MRSA virus while receiving treatment for his brain tumor during service.  See October 2005 Walter Reed Army Medical Center laboratory results.

The Veteran has contended that he has residuals of his in-service MRSA virus infection, inasmuch as he is slow to recover from some illnesses and that the virus will never leave his system.  The post-service evidence indicates that he has not been diagnosed with an active MRSA virus or received any related treatment.  See July 2013 written statement; October 2013 Bd. Hrg. Tr. at 33-35.  During the February 2007 general medical examination, the Veteran reported that he was treated in service for a MRSA virus infection, with no reoccurrence thereafter.  The examiner determined that that the Veteran had a history of MRSA positive status, with no current infectious process noted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

The medical records do not indicate any current disability as a residual of the in-service MRSA virus infection.  The Board has considered the statements of the Veteran, including his belief that he is slower to recover from some illnesses due to the infection.  However, the questions of whether the Veteran has non-physical residuals of a MRSA virus infection are related to an internal medical process which extends beyond an immediately cause-and-effect relationship that is of the type that is beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that a lay witness is capable of diagnosing a dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (stating that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Nevertheless, to the extent that the Veteran is competent to opine on this matter, the Board finds that the findings of the medical provider are of greater probative weight than the more general lay assertions in this regard.  The medical provider has training, knowledge, and expertise on which he relied to reach his determination.  Thus, this statement outweighs the lay statements of record.  

In order for a veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  The mere reporting of symptoms, whether pain or otherwise, does not necessarily warrant a finding that a veteran has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required.  See also Joyner v. McDonald, 766 F.3d 1393, 1396, n.1 (Fed. Cir. 2014); Sanchez-Benitez, 259 F.3d at 1361.  Based on the foregoing, the Board finds that evidence does not establish that the Veteran has a current disability related to his in-service MRSA virus infection in this case.  Thus, the claim does not satisfy this element necessary for service connection, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (providing that the absence of any one element will result in denial of service connection).  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.

II.  Increased Evaluation - Surgical Scar

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, as demonstrated below, continuation of the assigned evaluation under Diagnostic Code 7804 and a separate evaluation under Diagnostic Code 7800 throughout the appeal period are warranted based on the evidence.

The Veteran is currently assigned a 10 percent evaluation for a surgical scar related to the brain tumor disability pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, effective from April 17, 2006, the day after discharge from service.  Initially, the rating criteria for scars were amended, effective October 23, 2008; however, the amendments only apply to claims filed on or after that date, or when a claimant specifically requests consideration under the amended criteria.  Here, the Veteran filed his original claim on appeal in August 2006 and has not requested consideration under the revised criteria.  Accordingly, the pre-amendment criteria will be used.

Under Diagnostic Code 7804, a maximum 10 percent evaluation is warranted for superficial scars, painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Under Diagnostic Code 7803, a maximum 10 percent evaluation is warranted for superficial, unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  Under Diagnostic Code 7805, scars can be rated based on limitation of function of the affected part.

Under Diagnostic Code 7800, a 10 percent evaluation is warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with two or three characteristics of disfigurement, with higher evaluations for greater levels of disfigurement.  The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeter) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

In addition, the revised version of Diagnostic Code 7800 includes the addition of Notes (4) and (5) to provide clarifying guidance on rating the scars.  As relevant here, Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s), applying § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 10 percent for the surgical scar under Diagnostic Code 7804, but he is entitled to a separate 30 percent evaluation under Diagnostic Code 7800.

The record shows that there is a horseshoe-shaped surgical scar on the Veteran's scalp that is the result of surgery for his service-connected brain tumor disability.  The Veteran has routinely indicated that the scar is tender/painful.  He and his spouse have also indicated that he cannot wear most hats because they are uncomfortable against the scar.  The Board finds that this symptomatology is contemplated in the 10 percent evaluation assigned under Diagnostic Code 7804, the highest rating available under that diagnostic code.  See, e.g., February 2007 and May 2015 VA examinations; October 2013 Bd. Hrg. Tr. at 26-27.

The Board has also considered other potentially applicable diagnostic codes pertaining to scars of the head, face, or neck.  The February 2007 VA examiner measured the scar to be 14.5 inches by .5 inch.  The May 2015 VA examiner measured the scar to be 32.5 centimeters by .5 centimeter.  The record also reflects that the scar is superficial, stable, under a certain size, and results in no other disabling effects.  See February 2007 and May 2015 VA examination reports.  The Veteran also indicated that he would have a "little bit of oozing, not very often."  See Bd. Hrg. Tr. at 26; May 2015 VA examination.  However, the Board finds that this symptomatology is not the functional equivalent of an unstable scar, particularly given the May 2015 VA examiner's findings that the scar was not unstable, which was made following an examination that included the Veteran's reported symptoms.

Based on the foregoing, the Board finds that there is a reasonable doubt as to whether the Veteran's surgical scar meets both the length and width criteria for two characteristics of disfigurement, i.e., for entitlement to a 30 percent evaluation based on this level of disfigurement.  Specifically, while the scar met the length requirement on both VA examinations, the second width measurement was under the required measurement.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that the surgical scar measures 5 or more inches (13 or more centimeters) in length and at least one-quarter inch (.6 centimeters) at the widest part, resulting in two characteristics of disfigurement.  The February 2007 VA examiner did indicate that the scar had a slight depression which is suggestive of an additional characteristic of disfigurement.  Nevertheless, two or three characteristics of disfigurement both warrant the now-assigned 30 percent evaluation, and no further clarification is necessary in this regard.  Finally, a higher or separate evaluation in excess of the two evaluations now assigned is not warranted at any time, as the record reflects that the scar is superficial, stable, does not cause limited motion and is not deep, is under a certain area, and not productive of other disabling effects.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7805.  See, e.g., February 2007 and May 2015 VA examinations.

Therefore, the Board finds that the weight of the evidence is against evaluations in excess of 10 percent (Diagnostic Code 7804) and 30 percent (Diagnostic Code 7800) for the Veteran's surgical scar at any time.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, supra; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's surgical scar disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology as they address size, pain, and disfigurement.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, referral is not required at this time. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected surgical scar under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  

	
ORDER

Entitlement to service connection for residuals of MRSA virus is denied.

A separate 30 percent evaluation for the brain tumor disability surgical scar under Diagnostic Code 7800 is granted, subject to the laws and regulations governing the payment of monetary benefits, including 38 C.F.R. § 4.25.

An initial evaluation in excess of 10 percent for the brain tumor disability surgical scar under Diagnostic Code 7804 is denied.


REMAND

First, remand is required for the increased evaluation for PTSD claim because there may be outstanding, relevant treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Here, the Veteran reported that he continued to receive treatment at the Vet Center during the March 2015 VA PTSD examination; however, the treatment records from this facility are only current to June 2007.  These records may also be relevant to the claim for an increased evaluation for the service-connected brain tumor.  

Second, remand is required for the reduced eyesight claim to obtain a clarifying VA medical opinion.  Specifically, the February 2007 VA eye examiner diagnosed presbyopia.  Since that time, the Veteran has been diagnosed with additional eye-related diagnoses, and a medical opinion addressing these additional findings is necessary given the nature of the Veteran's contentions in this case.  See, e.g., September 2014 VA treatment record.

Third, remand is required for the sinusitis claim to obtain a clarifying VA medical opinion.  Specifically, the May 2015 VA examiner determined that it was less likely than not that the diagnosed allergic rhinitis and chronic sinusitis were incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner indicated that allergic rhinitis was in the Veteran's records from the 1980s, along with resultant sinusitis, which was between active duty service dates.  In addition, the examiner determined that the disorder was not aggravated by the Veteran's deployment and also not caused by exposures in deployment since it began prior to deployment.  Although this opinion was responsive to the Board's prior remand instructions, the examiner did not provide a complete rationale for the determination regarding aggravation.

Fourth, remand is required for the right knee and right foot claims to obtain clarifying VA medical opinions.  Specifically, the RO has continued to deny these claims because there was no evidence of a current disability.  A September 2010 VA treatment record shows a diagnosis of right foot Morton's neuroma.  The February 2013 VA knee examination report shows that the Veteran was diagnosed with obesity affecting both knees.  On review, an opinion is needed to address the medical significance of tricompartmental compartment osteophytes in the right knee on the contemporaneous x-ray report.

Fifth, given the claimed nature of the most of the remaining service connection claims as related to the service-connected brain tumor disability this case, the Board finds that the increased evaluation claim is inextricably intertwined with the service connection claims, and remand is required.

Sixth, remand is required for the TDIU claim for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The record shows that the Veteran submitted a timely notice of disagreement to the July 2015 rating decision, challenging the effective date assigned for the grant of entitlement to TDIU.  See November 2015 notice of disagreement.  No statement of the case has yet been issued.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders, to include all Vet Center records dated from June 2007 to the present.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  The record does contain private treatment records from various providers; however, the Veteran may submit or request that VA attempt to obtain any updated records.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of VA treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain a clarifying opinion from the February 2007 VA eye examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) as to the etiology of any current eye disorder.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

First, the examiner must identify all current eye disorders present during the appeal period (beginning around April 2006).

Second, for each diagnosed eye disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptoms therein.

Third, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed eye disorder was caused by or permanently aggravated by the service-connected brain tumor disability.

In providing this additional opinion, the examiner must discuss: (1) the eye disorders diagnosed in the September 2013 and September 2014 VA treatment records; and (2) the Veteran's contention that he was found to be "partially blind" while serving in Iraq and does not think that he experienced such a problem before that time.  See, e.g., October 2013 Bd. Hrg. Tr. at 42-43.  See also Pantex (employer) and other private treatment records.

4.  After any additional records are associated with the claims file, obtain a clarifying opinion from the May 2015 VA sinusitis/rhinitis examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) as to the etiology of any sinusitis/rhinitis disorder.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

First, the examiner must identify all current sinusitis/rhinitis disorders.

Second, the examiner must address whether any diagnosed sinusitis/rhinitis disorder clearly and unmistakably preexisted the Veteran's period of active duty service from September 2004 to April 2006.  If so, the examiner must opine for each such disorder whether the disorder was clearly and unmistakably not aggravated during service. 

Third, for each diagnosed sinusitis/rhinitis disorder that did not clearly and unmistakably preexist service, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptoms and circumstances therein.

In providing these additional opinions, the examiner must discuss: (1) the medical basis for the determination in the May 2015 VA examination that the Veteran's sinus problems were not aggravated by his in-service exposures during his deployment to Iraq; and (2) the Veteran's contention that although he had some sinus problems throughout his life, his exposure to the dust and oil smoke while stationed in Iraq made those problems worse.  See October 2013 Bd. Hrg. Tr. at 51.  See also October 2004 pre-deployment health assessment; Pantex (employer) and other private treatment records, including September 2003 record showing diagnosis and treatment for Moraxella catarrhalis.

5.  After any additional records are associated with the claims file, obtain a clarifying opinion from the February 2013 VA knee examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) as to the etiology of any current right knee and right foot disorder.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

First, the examiner must identify all current right knee and right foot disorders.

Second, for each diagnosed right knee and right foot disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptoms therein.

Third, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed right knee and right foot disorder was caused by or permanently aggravated by the service-connected degenerative joint disease at L4-L5 and L5-S1 (also claimed as spinal cyst, scar tissue, and pelvic condition) (back disability).

In providing this additional opinion, the examiner must discuss: (1) medically known or theoretical causes of any current right knee and right foot disorder and describe how the disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause; (2) the medical significance, if any, of the finding of tricompartmental compartment osteophytes in the February 2013 VA examination report; (3) the medical significance, if any of the diagnosis of right foot Morton's neuroma in the September 2010 VA treatment record; and (4) the Veteran's contention that he may have right knee and right foot problems that are related to his service-connected back disability.  See, e.g., October 2013 Bd. Hrg. Tr. at 54-59.  See also Pantex (employer) and other private treatment records.

6.  After adjudication of the Veteran's claims for service connection for head injury secondary to falls related to the service-connected brain tumor, service connection for sciatic nerve paralysis, and an increased evaluation for the service-connected back disability as referred above, conduct any other development as may be indicated for the left hand, left lower extremity, and right lower extremity muscle spasm claims.  Further development may include obtaining an additional VA medical opinion or providing an additional VA examination if needed.

7.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

9.  Issue a statement of the case addressing the issue of entitlement to an effective date earlier than May 23, 2007 for the grant of entitlement to TDIU.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


